RENDERED: APRIL 16, 2021; 10:00 A.M.
                              TO BE PUBLISHED

                   OPINION OF MARCH 19, 2021, WITHDRAWN

                    Commonwealth of Kentucky
                               Court of Appeals
                                   NO. 2019-CA-1181-MR

WILLIAM LANE; RONNIE GOLDY;                                                 APPELLANTS
AND DEANNA ROBERTS


                    APPEAL FROM BATH CIRCUIT COURT
v.              HONORABLE PHILLIP R. PATTON, SPECIAL JUDGE
                         ACTION NO. 18-CR-00059


LAURA LEWIS MAZE; AND                                                         APPELLEES
COMMONWEALTH OF KENTUCKY

                                          OPINION
                                         VACATING

                                        ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

GOODWINE, JUDGE: On November 1, 2019, Laura Lewis Maze (“Judge

Maze”)1 was indicted on two counts of second-degree forgery2 and one count of


1
 Judge Maze retired from her position as circuit judge of the Commonwealth’s 21st Judicial
Circuit, Division No. 2, which comprises Bath, Menifee, Montgomery, and Rowan Counties,
effective October 27, 2019.
2
    Kentucky Revised Statutes (KRS) 516.030 (Class D felony).
tampering with public records.3 These charges stem from Judge Maze’s signing of

two orders on September 18, 2017, for her ex-husband to obtain drug tests from

two hospitals in relation to his criminal case.

                 During the underlying criminal proceedings, Judge Maze served

subpoenas duces tecum on Appellants, all of whom were non-parties to the action

and two of whom were elected officials from the 21st Judicial Circuit, including

Circuit Judge William E. Lane4 and Commonwealth’s Attorney Ronnie Goldy.

Deanna Roberts is Judge Lane’s secretary and District Judge William Roberts’

wife.

                 The subpoenas demanded production of all Appellants’ text messages

from various dates. Appellants moved to quash the subpoenas, arguing Judge

Maze had not and could not meet the requirements governing subpoenas duces

tecum in criminal matters. Appellants further argued the subpoenas were overly

broad and not limited to messages relevant to the underlying criminal charges.

                 On August 6, 2019, after hearing numerous motions on the matter, the

Bath Circuit Court ordered the cell phone service providers to produce the

subpoenaed text message records for in camera review. The circuit court’s




3
    KRS 519.060 (Class D felony).
4
    Judge Lane serves the 21st Judicial Circuit, Division No. 1.

                                                  -2-
reasoning was that Appellants were potential witnesses. This appeal followed.5

After careful review, we vacate the order.

                On October 1, 2019, during the pendency of this appeal, Judge Maze

appealed the denial of her motion to dismiss the underlying indictment. This Court

dismissed the appeal as interlocutory.6 The Supreme Court of Kentucky denied

Judge Maze’s motion for enlargement of time to file a motion for discretionary

review and dismissed her appeal.7

                Prior to Judge Maze’s indictment on the underlying criminal charges,

on May 21, 2018, the Commonwealth’s Judicial Conduct Commission (“JCC”)

filed a notice of formal proceedings and charges against Judge Maze for the same

conduct. Judge Maze was initially suspended with pay on September 11, 2018 but

retired from her position on October 27, 2019. Judge Maze argued the JCC lost

jurisdiction because of her retirement, but the JCC proceeded with the hearing.

During the pendency of the JCC proceedings, Judge Maze served subpoenas duces




5
  The notice of appeal was timely filed on August 6, 2019. On December 20, 2019, this appeal
was stayed pending the resolution of Judge Maze’s appeal of the denial of her motion to dismiss
the indictment (Nos. 2019-CA-1482-MR and 2020-SC-0199-D). On March 3, 2020, this appeal
was assigned to another panel of this Court for a decision on the merits. However, the presiding
judge of that panel recently recused, and the appeal was reassigned to this panel on February 25,
2021.
6
    Maze v. Commonwealth, No. 2019-CA-1482-MR (Ky. App. Feb. 4, 2020).
7
    Maze v. Commonwealth, No. 2020-SC-0199-D (Ky. Jul. 2, 2020).



                                               -3-
tecum on Appellants and other nonparties to the JCC proceedings seeking text

messages about her. Appellants and other nonparties filed motions to quash the

subpoenas, and the JCC granted their motions without any analysis. Ultimately, on

November 7, 2019, the JCC found Judge Maze guilty of violating the Code of

Judicial Conduct and engaging in misconduct and issued a public reprimand.8

Judge Maze appealed various issues to the Supreme Court of Kentucky, but she did

not appeal the JCC’s order quashing the subpoenas for the text messages. Maze v.

Judicial Conduct Commission, 612 S.W.3d 793 (Ky. 2020). The Court affirmed

the JCC’s findings of fact, conclusions of law, and final order. Id. at 811.

              Herein, Appellants argue the circuit court abused its discretion in

denying their motions to quash Judge Maze’s subpoenas duces tecum of their text

message records and ordering Appellants’ cell phone service providers to produce

their text message records for in camera review. “A trial court order denying a

nonparty’s motion to quash a discovery request is a final and immediately

appealable judgment.” Allstate Property & Casualty Insurance Company v.

Kleinfeld, 568 S.W.3d 327, 333 (Ky. 2019). “Like most of the myriad other

matters a trial court is called upon to decide during the course of proceedings, . . .




8
  “[T]he most that this Commission can do in regard to discipline is the issuance of a public
reprimand.” See Commonwealth of Kentucky, Judicial Conduct Commission, In Re: The Matter
of [Laura] Lewis Maze, Circuit Court Judge 21st Judicial Circuit, Findings of Fact, Conclusions
of Law and Final Order, p.16 (Nov. 7, 2019).

                                              -4-
motions to quash subpoenas are subject to the trial court’s sound discretion and

will be reversed on appeal only for abuse of that discretion.” Commonwealth v.

House, 295 S.W.3d 825, 828 (Ky. 2009) (citation omitted). “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999) (citations omitted).

                RCr9 7.02(3) governs subpoenas duces tecum in criminal cases:

                A subpoena may also command the person to whom it is
                directed to produce the books, papers, documents, data
                and data compilations or other objects designated therein.
                The court on motion made promptly may quash or modify
                the subpoena if compliance would be unreasonable or
                oppressive. The court may direct that books, papers,
                documents, data and data compilations or objects
                designated in the subpoena be produced before the court
                at a time prior to the trial or prior to the time when they
                are to be offered in evidence and may upon their
                production permit the books, papers, documents, data and
                data compilations or objects or portions thereof to be
                inspected by the parties and their attorneys.

(Emphasis added.) This “rule was taken verbatim from Federal Rule of Criminal

Procedure 17(c),” and the Supreme Court of Kentucky adopted the federal “four-

part test for determining when a movant is entitled to the production of subpoenaed

materials prior to trial[.]” House, 295 S.W.3d at 828. The proponent must satisfy

all four prongs of the following test:


9
    Kentucky Rules of Criminal Procedure.

                                            -5-
             (1) that the documents are evidentiary and relevant; (2)
             that they are not otherwise procurable reasonably in
             advance of trial by exercise of due diligence; (3) that the
             party cannot properly prepare for trial without such
             production and inspection in advance of trial and that the
             failure to obtain such inspection may tend unreasonably
             to delay the trial; and (4) that the application is made in
             good faith and is not intended as a general “fishing
             expedition.”

Id. (quoting United States v. Nixon, 418 U.S. 683, 699-700 (1974)). Our Supreme

Court opined, “the relevancy and no-fishing-expedition prongs are not satisfied by

subpoenas grounded in nothing more than conjecture or mere hope that the

subpoenaed material will include admissible evidence.” Id. If a subpoena fails this

test, then it is “unreasonable.” Id. at 829.

             In House, the Supreme Court of Kentucky held a subpoena for

Intoxilyzer code failed to satisfy the four-prong test because “the party demanding

production [could] point to nothing more than hope or conjecture that the

subpoenaed material [would] provide admissible evidence.” Id. The defendant’s

mere hope that his “expert might discover flaws in” the code with “no evidence

whatsoever suggesting that the code was flawed” amounted to a “classic fishing

expedition[.]” Id.

             Appellants argue the subpoenas fail the relevancy and fishing

expedition prongs of the test. First, they argue Judge Maze failed to explain how

the text messages are evidentiary and relevant. Judge Maze never explained the


                                          -6-
significance of the dates listed in the subpoenas. Appellants assert the fact that

they may be called as witnesses and their text messages might contain extrinsic

evidence of bias to impeach them does not satisfy RCr 7.02(3). Second,

Appellants argue the subpoenas amount to a fishing expedition because Judge

Maze hopes they reveal a conspiracy among Appellants to remove her from office.

Appellants argue that even if such evidence existed, it would have no bearing on

whether Judge Maze was guilty of forgery or tampering with public records.

                 Judge Maze’s argument does, in fact, focus on Appellants’ alleged

conspiracy to remove her from office. She argues the text messages are necessary

to show motivation and bias of the Appellants who may be called as witnesses at

trial. Judge Maze argues she will suffer irreparable injury if she is not granted an

in camera inspection of the text messages. She does not describe how she will be

injured and fails to argue the subpoenas meet the four-prong test in House.

                 Rowan Circuit Court Clerk Kim Barker Tabor testified in her

deposition10 that she overheard Appellants having conversations about trying to get

Judge Maze removed from office. Although Tabor’s testimony provides some

support for Judge Maze’s allegation of Appellants’ collusion, Judge Maze

presented no evidence to show Appellants ever sent text messages to each other in

furtherance of such a conspiracy. Judge Maze cannot point to anything more than


10
     Tabor’s deposition was taken during the pendency of the JCC proceedings.

                                               -7-
mere hope or conjecture that Appellants’ text messages will reveal support for her

theory that Appellants colluded to remove her from office. Thus, the subpoenas

amount to a general fishing expedition. Furthermore, it is unclear how the text

messages are relevant, since Judge Maze voluntarily retired from her position.

Based on our analysis, the subpoenas fail the four-part subpoena test and are

“unreasonable” under RCr 7.02(3). As such, we hold the circuit court abused its

discretion in failing to quash Judge Maze’s subpoenas of Appellants’ text message

records.

            For the foregoing reasons, we vacate the August 6, 2019 order of the

Bath Circuit Court.

            ALL CONCUR.




                                        -8-
BRIEF FOR APPELLANTS:            BRIEF FOR APPELLEE LAURA
                                 LEWIS MAZE:
Daniel Cameron
Attorney General of Kentucky     Thomas E. Clay
                                 Louisville, Kentucky
Laura C. Tipton
Sarah Ellen Eads Adkins
Assistant Attorneys General
Frankfort, Kentucky

REPLY BRIEF FOR APPELLANTS:

Daniel Cameron
Attorney General of Kentucky

Carmine G. Iaccarino
Marc Manley
Assistant Attorneys General
Frankfort, Kentucky

S. Chad Meredith
Solicitor General of Kentucky

Matthew F. Kuhn
Deputy Solicitor General
Frankfort, Kentucky




                                -9-